            Case 1:18-cv-12342-PGG Document 1 Filed 12/29/18 Page 1 of 5
	
	
	
	
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT GUTHRIDGE,
                                Plaintiff,
                                                                Docket No. 1:18-cv-12342
        - against -
                                                                JURY TRIAL DEMANDED

 UNIVERSAL MUSIC GROUP, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Robert Guthridge (“Guthridge” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant Universal Music Group, Inc. (“UMG” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of American blues singer BB King, owned and registered by Guthridge,

a professional photographer. Accordingly, Guthridge seeks monetary relief under the Copyright

Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-12342-PGG Document 1 Filed 12/29/18 Page 2 of 5
	
	
	
	
       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant transacts business in New York and is registered with the New York

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Guthridge is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 2994 Levland

Cove, Memphis, TN 38119.

       6.      Upon information and belief, UMG is a foreign business corporation organized

and existing under the laws of the State of Delaware, with a place of business at 1755 Broadway,

New York, New York 10019. Upon information and belief UMG is registered with the New

York Department of State Division of Corporations to do business in the State of New York. At

all times material hereto, UMG has owned and operated a website at the URL:

www.UniversalMusicEnterprises.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Gutheridge photographed American blues singer BB King (the “Photograph”). A

true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Guthridge is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 1-308-586.

       B.      Defendant’s Infringing Activities
          Case 1:18-cv-12342-PGG Document 1 Filed 12/29/18 Page 3 of 5
	
	
	
	
       10.     UMG ran the Photograph on the Website. See

http://www.universalmusicenterprises.com/bbking?page=1. A copy of the Photograph on the

Website is attached hereto as Exhibit B.

       11.     UMG did not license the Photograph from Plaintiff for its Website, nor did UMG

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                                 CLAIM FOR RELIEF
                         (COPYRIGHT INFRINGEMENT AGAINST UMG)
                                 (17 U.S.C. §§ 106, 501)

       12.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

       13.     UMG infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. UMG is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       14.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

       15.     Upon information and belief, the foregoing acts of infringement by UMG have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
            Case 1:18-cv-12342-PGG Document 1 Filed 12/29/18 Page 4 of 5
	
	
	
	
       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant UMG be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       December 29, 2018
                                                               LIEBOWITZ LAW FIRM, PLLC
                                                               By: /s/Richard Liebowitz
                                                                   Richard P. Liebowitz
                                                               11 Sunrise Plaza, Suite 305
    Case 1:18-cv-12342-PGG Document 1 Filed 12/29/18 Page 5 of 5
	
	
	
	
                                           Valley Stream, NY 11580
                                           Tel: (516) 233-1660
                                           RL@LiebowitzLawFirm.com

                                        Attorneys for Plaintiff Robert Guthridge

	
	
